
	
		I
		112th CONGRESS
		2d Session
		H. R. 5566
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mrs. Christensen (for
			 herself, Mr. Pierluisi,
			 Ms. Bordallo,
			 Mr. Sablan, and
			 Mr. Faleomavaega) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to increase
		  the Federal medical assistance percentage for the territories.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Payment Fairness to the
			 Territories Act of 2012.
		2.Increase in the
			 Federal medical assistance percentage for the territoriesSection 1905(b)(2) of the Social Security
			 Act (42 U.S.C. 1396d(b)(2)) is amended by inserting after 55
			 percent the following: (or, beginning with fiscal year 2013, the
			 highest such Federal medical assistance percentage applicable to any of the 50
			 States for the fiscal year involved).
		
